McKinstry, J.
In the action J ames McCloskey, Margaret Sweeney, Mary Sweeney and James Sweeney, the defendant last named—an infant over the age of fourteen years—was not served with process. The infant was not authorized to nominate an attorney. Nor does the court have power to appoint a guardian ad litem to appear for the infant until after summons has been served on the infant. (C. C. P. § 373 ; Johnston v. S. F. S. Union, 63 Cal. 554.)
Judgment and order reversed, and cause remanded for a new trial.
Ross, J., and McKee, J., concurred.